Title: From George Washington to Alexander Hamilton, 21 September 1792
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon Septr 21st 1792.

Under cover of this Letter you will receive the Proclamation which is just returned to me with the counter signature of The Secretary of State. I have erased the words “dictated by weighty reasons of public exigency,” & scored others with a pencil, which you are hereby authorised to take out or retain as you may think best.
As the Instrument is drawn I could do no other than fill up one of the blanks with the name of the place at wch I now am; but, as it is to have a general circulation, you may decide upon the propriety of this, & alter or let it stand according to your judgment. With esteem, I am &c.

G: Washington

